DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on September 13, 2019 has been entered in the above-identified application. Claims 2, 4-9, and 11 are amended. Claims 1-11 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a resin composition, comprising an ethylene-vinyl alcohol copolymer and a nonionic surfactant, wherein the ethylene-vinyl alcohol copolymer has an ethylene unit content of 15 to 60 mol%, and a saponification degree of 90 mol% or more; the ethylene-vinyl alcohol copolymer is contained as a major component; and the nonionic surfactant is contained at 3 to 400 ppm.
The term "major component" in claim 1 is a relative term which renders the claim indefinite.  The term "major component" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchinson et al. (US 20060292323 A1).  
 	Hutchinson et al. disclose coated articles comprising one or more coating layers, including gas barrier and water resistant coatings applied by dip, spray or flow coating. In some embodiments, the water-resistant coating layer (equivalent to the resin composition of the claimed invention) comprises one or more water-resistant materials. The one or more layers that coat the substrate is formed by applying a coating layer composition that includes solutions, suspensions, emulsions, dispersions, and/or melts comprising at least one polymeric material (preferably a thermoplastic material) and optionally one or more additives.  Additives, whether solids or liquids, preferably provide functionality to the dried or cured coating layer (e.g. UV resistance, barrier, scratch resistance) and/or to the coating composition during the process (e.g. thermal enhancer, foaming agent) of forming the article substrate (meeting the limitations of claims 7 and 8). In embodiments of preferred methods and processes one or more layers may comprise barrier layers, UV protection layers, oxygen scavenging layers, oxygen barrier layers, carbon dioxide scavenging layers, carbon (meeting the limitations of claim 6). One preferred gas barrier material is EVOH copolymer.  Layers prepared with EVOH differ in properties according to the ethylene content, saponification degree and molecular weight of EVOH.  Examples of preferred EVOH materials include, but are not limited to, those having ethylene content of about 35 to about 90 wt %. In some embodiments, the ethylene content is about 50 to about 70 wt %. In other embodiments, the ethylene content is about 65 to about 80 wt %. In some embodiments, the ethylene content is about 25 to about 55 wt %. In some embodiments, it is preferred that the ethylene content is about 27 to about 40 wt %, based on the total weight of the ethylene and the vinyl alcohol.  In some embodiments, lower ethylene content is preferred.  In some embodiments, a lower ethylene content correlates with higher barrier potency of the gas barrier layer.  In some embodiments, the saponification degree is about 20 to about 95%.  In other embodiments, the saponification degree is about 70 to about 90%.  Generally, preferred vinyl alcohol polymer and copolymer materials form relatively stable aqueous based solutions, dispersions, or emulsions.  In certain embodiments, the properties of the solutions/dispersions are not adversely affected by contact with water.  Preferred materials range from about 10% solids to about 50% solids, including about 15%, 20%, 25%, 30%, 35%, 40% and 45%, and ranges encompassing such percentages, although values above and below these values are also contemplated.  Preferably, the material used dissolves or disperses in polar solvents.  These polar solvents include, but are not limited to, water, alcohols, and glycol ethers.  Some dispersions comprises about 20 to about 50 mol % of EVOH copolymer.  Other dispersions comprise from about 25 to about 45 mol % of EVOH (meeting the limitations that the ethylene-vinyl alcohol copolymer has an ethylene unit content of 15 to 60 mol%, and a saponification degree of 90 mol% or more and is a major component of the coating and meeting the limitations of claim 10). In some embodiments the addition of anti-foam/bubble agents is desirable.  In some embodiments utilizing solutions or dispersion the solutions or dispersions form foam and/or bubbles which can interfere with preferred processes.  One way to avoid this interference is to add anti-foam/bubble agents to the solution/dispersion.  Suitable anti-foam agents include, but are not limited to, nonionic surfactants, alkylene oxide based materials, siloxane 
based materials, and ionic surfactants.  Preferably anti-foam agents, if present, are present in an amount of about 0.01% to about 0.3% of the solution/dispersion, preferably about 0.01% to about 0.2%, but also including about 0.02%, 0.03%, 0.04%, 0.05%, 0.06%, 0.07%, 0.08%, 0.09%, 0.1%, 0.25%, and ranges encompassing these amounts (meeting the limitation that the nonionic surfactant is contained in an amount of 3 to 400 ppm).  In other embodiments, water and/or water vapor-resistant material is applied in the form of a melt (meeting the limitations of claim 9) or an aqueous or solvent based solution or dispersion, preferably exhibiting low VOCs.  Additives to a coating layer may include silicone based lubricants, waxes, paraffins, thermal enhancers, UV absorbers and adhesion promoters.  The application is preferably effected by dip, spray or flow coating on to a preform or article such as a container, followed by drying and curing, preferably with IR, other radiation, blown air or other suitable means (meeting the limitations of claims 5 and 11). (see Abstract and paragraphs 0020, 0061, 0085, 0086, 0090-0092, 0108, 0112, 0123, and 0125).

 	5.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al. (US 20080279905 A1).  
 	Kawamoto et al. disclose a fabric produced as a fabric for patients with atopic dermatitis, which is contactable with an affected area of patients with atopic dermatitis and comprises an ethylene-vinyl alcohol (EVOH)-series fiber (equivalent to the resin composition of the claimed invention) comprising an ethylene-vinyl alcohol-series copolymer having an ethylene content of 25 to 70% by mole, in which the surface of (meeting the limitations that the ethylene-vinyl alcohol copolymer has an ethylene unit content of 15 to 60 mol%, and a saponification degree of 90 mol% or more and is a major component of the coating).  Therefore, the proportion of the vinyl alcohol unit [including a copolymerization unit in which OH group of the vinyl alcohol unit is OR group (R is an organic group) due to unsaponification of the ethylene-vinyl acetate copolymer or others] is most suitably about 30 to 75% by mole (particularly about 35 to 70% by mole).  Too low content of the vinyl alcohol unit in the polymer A is not preferred, because decrease of the number of hydroxyl groups lowers the biocompatibility of the fiber and induces strong hydrophobicity, thereby the adaptability of the fiber to skin deteriorates. Polymer A contains an alkali metal ion or an alkaline earth metal ion.  However, it is preferred that the polymer A which directly comes in contact with human skin has as high purity as possible to minimize skin irritation by impurities.  That is, each of the contents of the alkali metal ion and alkaline earth metal ion in the polymer A is, on the mass basis, not more than 100 ppm (e.g., about 0.01 to 100 ppm), preferably not more than 50 ppm (e.g., about 0.01 to 50 ppm), and more preferably not more than 10 ppm (e.g., about 0.01 to 10 ppm) (meeting the limitations of claim 4).  In particular, the ethylene-vinyl alcohol-series copolymer as the polymer A is low in hot water resistance and to give hot water resistance to the fiber without decreasing the number of hydroxyl groups on the fiber surface, the addition of a polyamide resin to the ethylene-vinyl alcohol-series copolymer (polymer A) is preferably adopted. As other components, there may be additives such as a (meeting the limitations of claim 5). It is preferred that the EVOH-series fiber is substantially free from a skin-irritative substance.  In particular, from the viewpoint of non-irritability to patients with atopic dermatitis, it is preferred to use a low irritative surfactant as an oily substance. Therefore, in the disclosed invention, as such an oily substance capable of alleviating itching of patients with atopic dermatitis, is a nonionic surfactant because of having a low irritation to skin.  As the nonionic surfactant, there may be exemplified an ester-series nonionic surfactant, for example, a polyhydric alcohol fatty acid ester.  These nonionic surfactants usually adhere to a fiber surface, and the proportion of the nonionic surfactant is, for example about 0.1 to 1.5% by mass, preferably about 0.2 to 1.2% by mass, and more preferably about 0.3 to 1% by mass relative to the fiber (meeting the limitation that the nonionic surfactant is contained in an amount of 3 to 400 ppm).. Examples include sodium polyoxyethylene stearyl ether sulfate (meeting the limitation of claims 2 and 3). (Seen Abstract, paragraphs 0028, 0035-0044, 0048, 0053, 0058, 0059, 0136, and Examples). 
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787